Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 1 of 24




             Exhibit
               15
        Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 2 of 24

1,91.6001/VS




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK (White Plaine)


P. MICHEAL ANDERSON
                                                Civil Action No.
                        Plaintiff               93-CIV-1850 (CLB)

                   v.



FATHER NICHOLAS GRUNER and
THE NATIONAL COMMITTEE FOR THE                  REPLY AFFIDAVIT
NATIONAL PILGRIM VIRGIN OF CANADA,              in Support of Defendants'
                                                Motion to Dismis's under
                                                Rule 12 (b)1 and 19
                        Defendants


DOMINION OF CANADA      )
                             SS.
PROVINCE OF ONTARIO )

       FATHER NICHOLAS GRUNER, being duly sworn, deposes and says:

       1. I am the individually-named defendant in this action, as

well as President of defendant The National Committee for The

National Pilgrim Virgin of Canada (NCC).           I am also President of

Servants of Jesus and Mary, Inc. (SJM), the non-joined New York

corporation plaintiff P. Micheal Anderson (Anderson) represented in

the so-called Reproducta litigation which produced the bulk of his

disputed bill.

       2. I make this affidavit in reply to Anderson's Feb. 28, 1992

Declaration     opposing    defendants'   motion   to   dismiss   this   case

because of Anderson's failure to join SJM, which was his corporate

client in the Reproducta litigation, as proven by his own prior

sworn statements and representations to the Court discussed below.

       3. Before addressing the particulars of Mr. Anderson's Feb.

28th Declaration, I note that he has used his Declaration to repeat


                                      1
            Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 3 of 24

,   391,6001/1rs




    a number of arguments having nothing whatsoever to do with opposing

    defendants' motion to dismiss. Those extraneous arguments relate to

    (a) Mr. Anderson's continuing after-the-fact attempt to inflate the

    importance of the Reproducta case so as to justify a fee which

    defendants'     expert   has found to     be   six   times   greater   than   a

    reasonable fee (not to mention a violation of his express fee

    agreement); and (b) his incessant "red-herring" debate about the

    nature and extent of the emergency caused by his freezing NCC's

    entire $125,000.00 bank account without notice—at a time when the

    apostolate was already past due on $282,000.00 in bills. [See par.

    45(h) of my April 29, 1993 affidavit opposing the TRO]             Since Mr.

    Anderson is still raising these issues in papers opposing a motion

    to dismiss for failure to join SJM, I am forced to address them,

    however briefly, in this reply affidavit.

                    What Mr. Anderson Hasn't Told the Court
                                About Reproducta

           4. As noted in my affidavit of March 2, 1994, defendants'

    expert, Barry Cooper`, Esq.—an experienced copyright litigator and

    managing partner of a reputable Manhattan law firm—has reviewed Mr.

    Anderson's file'sand concluded that a reasonable fee for his work in

    Reproducta would be not more than $25,000.00, a figure well within

    the maximum fee I negotiated with him at our June 18, 1992 meeting

    and, as it happens, exactly what Reproducta demanded as a cash

    payment to settle the case.

           5. In a wandering footnote taking up more than two pages of

    single-spaced, small-character text (n. 26 at pp. 21-22; n. 30 at

    pages 26-27), Mr. Anderson tries to explain how his fee of nearly

    $145,000.00 is justified on the basis of other groundless suits
        Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 4 of 24

 £91,6001AWS




that Reproducta could have filed, but didn't, and astronomical

damage calculations that may amuse Mr. Anderson but were never

employed by Reproducta's lawyer, Mr. Relson, who dropped his suit

voluntarily after billing only $30,000.00 to his client --on a

monthly basis, by the way. (Exhibit A)

      6.       Mr.   Anderson   is   so   desperate   to   justify   his    wildly

exorbitant fee that he even misquotes and misrepresents privileged

conversations         with   SJM's   staff     attorney,   John   Kladde,   Esq.,

(n.26,p.21, bottom paragraph) in a lame attempt to implicate me and

the apostolate in other so-called "infringements" of religious art

which Reproducta never pursued because it had no copyrights in the

artworks themselves, but only (allegedly) in its "rip-off" color

separations of other people's art sent to Reproducta for printing.

Not even these bogus copyrights were "infringed" in any case, as

Mr. Kladde knows but Anderson isn't telling.

      7.        So that the Court will be able to focus on the matter

Anderson was actually, assigned to handle,             as opposed to the legal

bugaboo he has created in footnotes to justify his fraudulently

excessive legal fees, I am attaching as Exhibit B to this affidavit

a document I have just come across in our files which Anderson has

never shown to the Court: Judge McKenna's "memo endorsed" denial of

Reproducta's motion to obtain a                money judgement for $60,000 and

then triple it as a penalty for "contempt". The Court will note

that although this unopposed motion was supposed to be heard on

April 2, 1992 (see page 2 of Exhibit C). Judge McKenna summarily

denied it on March 19, 1992--only two days after it was filed and


                                           3
        Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 5 of 24

1791.600INrs




without even a hearing!       In denying Reproducta's "contempt" motion,

Judge McKenna made the following notation on the rejected proposed

order:

       Plaintiff has failed to submit under this proposed order
       substantiation of the matter on which it is based. So
       ordered.

       8. It was the same unsubstantiated "contempt" motion, based on

essentially the same "resubmitted" papers, which Anderson charged

an astronomical $145,000.00 to oppose in violation of his maximum

fee agreement. The "contempt" motion was "resubmitted" on July 27,

1992 (Exhibit D) only because Anderson did nothing to resolve the

case from June 18, 1992 to July 27, 1992, despite having received

$10,000.00 to "clear his calendar" and work quickly on the matter--

$5,000.00 of which he extracted from Coralie Graham without my

knowledge while I was on a trip. (See Anderson's bill from June 18

through August. 6, 1992, showing no drafting of court papers, no

court appearances and no contact with opposing or former counsel,

but many telephone calls to the apostolate, "study" of documents,

"research"       into copyright law and "conferences" with Rizzo, the

referring attorney.)

                        Anderson Uses NCC Letterhead
                           To Hide From The Court

       9.      In fact, during the period June 18 through August 6, 1992

the only court document Anderson worked on was a letter from NCC to

Judge McKenna dated June 26, 1992 (Exhibit 4 to Anderson's Feb.

28th Declaration), which Anderson directed Coralie Graham to use

NCC stationery and to sign the letter in my name while I was away.

In that letter Anderson has NCC tell the Court that SJM and the

                                      4
         Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 6 of 24

 99 l•6001NrS




other Reproducta defendants needed more time to obtain new counsel,

even though Anderson had already been paid S10,000 as "new counsel"

and had been "working" on the case for nearly a month.                  In other

words, Anderson used NCC
                       'S letterhead to hide his representation

from the Court. Only after Reproducta "resubmitted" this "contempt

of court" motion did Anderson write to Judge McKenna in his own

name on August 6, 1992 to give the false impression that he had

just been       retained and needed still more time to "reconstruct the

case file" he had never demanded from former counsel as our new

lawyer. (See        Exhibit    E)    Since     Anderson   was   the   lawyer,    we

dutifully followed his instructions to send the June 26th letter on

NCC stationery,especially in view of his warning to me at the June

18th meeting that once he was retained the Reproducta defendants

were "stuck" with him because Judge McKenna would be most annoyed

if we changed attorneys again.

       10.      In case Anderson claims that the June 26th letter from

NCC to the Court was my idea,             I am attaching to this affidavit as

Exhibit F another document I have just come across in the files and

which Anderson has not revealed to the Court: the draft of the June

26th   letter     from   NCC   to   the    Court prepared   by Anderson with

instructions that it be sent on NCC letterhead.                 Now, of course,

Anderson offers his instructions that we use NCC letterhead as

"proof" that NCC, not SJM, was his "real" client even though the

June 26th letter makes it clear that it was SJM and the other

Reproducta defendants, not NCC, which needed time to find                       new

counsel in the case Anderson had already been handling for a month.


                                           5
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 7 of 24

991.6001Nrs




                         The Bottom Line On Reproducta

       11.    At any rate, as Anderson pointed out in his own hugely

overpriced nine-page, typo-filled brief,                the default judgment in

Reproducta was never valid as to me and IFRC because we were never

served, and the negligence of former counsel Hill/Sommer could not

be   imputed       to   SJM,   the    only    properly       served       defendant—and

Anderson's only corporate client in Reproducta.                       So, despite all

of Anderson's efforts now to complicate the case and justify his

fraudulent overbilling, the bottom line on Reproducta was this: SJM

had distributed Catholic magazines containing a picture of Our Lady

not unlike many other available pictures, deriving no profit and

violating     no    valid    copyright.      Relson   knew    it,     I   knew   it and

Anderson knew it.           Accordingly, rather than fight to defend his

flimsy default judgement, Relson did what any sensible lawyer would

do after billing         his   client $30,000 for a case that could go

nowhere: he dropped it.

       12.    With facts like these, it is no wonder Mr. Anderson

continues to argue irrelevant matters in his Feb. 28th Declaration

instead of attempting to justify the particulars of his $145,000

bill for $25,000 worth of legal work, at most. (See expert report

of Barry Cooper, Esq.).          Since Anderson continues to raise these

irrelevant matters, however, I must address them, so that the Court

will not lose sight of the bouncing ball, as Anderson obviously

hopes it will.

                       Anderson's Claim That SJM,
                Was Not His "Real" Client in Reproducta

      13.     Although      nearly   $145,000.00 of      Anderson's outrageous

                                          6
      Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 8 of 24

L9L600lAWS




$186,000.00 bill relates to a set of papers he filed as SJM's

attorney in the Reproducta matter, Anderson insists he can keep

this case in federal court because SJM (a New York corporation)

wasn't really his client:

      " . . . at no time [from] June, 1992 to March, 1993 in my
      telephone communications with Father Gruner, Mrs. Roos or
      anyone else at the NCC and in none of the written
      communication between me and the NCC during the same
      period did Fr. Gruner, Mrs. Roos or anyone ever state or
      suggest to me that my services were being obtained by
      anyone other than . . . Fr. Gruner and the NCC." (par 20)

Mr. Anderson even goes so far as to state no fewer than four times

in   his     opposing Memorandum of Law    that    he   had   no   contractual

relationship with Sail in litigation in which he appeared as SJM's

attorney! (March 3, 1994 Memorandum of Law, pp.28, 29, 30 and 31)

Reaching the height of absurdity, Mr. Anderson even claims that

SJM, the      corporation   he   represented   before   the   Court,   was   an

undisclosed principal! (March 3rd Memorandum of Law, p.21,n.21)

      14.     I ask the Court to consider carefully what Anderson is

willing to say, under oath, to keep this case in federal court:

That he had no idea--and no one even suggested to him--that SJM had

"obtained" his services in the Reproducta matter. In view of the

copies of Anderson's own letters and sworn statements in our files,

I am simply amazed that Anderson would swear to such an absurdity.

      15.     In the first place, at the beginning of the June 18, 1992

meeting I specifically advised Anderson that I was speaking to him

as President of SJM. Why?        Because Anderson specifically asked me

to identify my status in SJM in his letter of June 16, 1992 which

set the agenda for our June 18th meeting.         I am attaching hereto as


                                      7
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 9 of 24

891.600Vgrs




Exhibit G, the relevant portion of that letter which Anderson has

also kept from the Court:

      "What, if any, is your position with SOJM [Servants of
      Jesus and Mary, Inc.]?"

      16. In answer to Anderson's written question in the June 16th

letter-a letter we referred to repeatedly throughout the June 18th

meeting-I clearly, definitely and most emphatically told him I was

President of SJM.               But I would have told Anderson I was SJM
                                                                       's

                        't asked me to provide that information in
President even if he hadn

the June 16th letter, because I am always conscious of the legal

distinction          between    the      two   corporations, and        was , especially

conscious       of    it in       the    Reproducta      matter.   In   fact,       Anderson

unwittingly admits             how    important that distinction              was    when    he

discusses       how    in    his opinion       NCC was the real "infringer" of

Reproducta's          non-existent        copyright,     and    therefore      his    "real"

client in this'fee dispute. [ADec.Feb.28,par.3] .

      17. Of course, whether NCC was the "real" infringer has no

bearing       on     who    was      Anderson's     "real"      corporate      client       in

Reproducta;         that    client       was   obviously    SJM    at   all    times,       and

Anderson knew from "day one" that I was SJM's President as well as

NCC's President because he asked me, and I told him. In any event,

if   NCC      was    the    "real"      infringer   in    the   Reproducta      case    then

Anderson, as SJMi s lawyer, was obliged to use that defense by

insisting upon the very distinction between NCC and SJM he now

conveniently ignores.                In discussing precisely that distinction

during our June 18th meeting, I made it quite clear that I was

speaking to Anderson as President of SJM, which was not the real

                                                8
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 10 of 24

691.6001A1rs




"culprit" in the case (not that there was any "culprit").

       18.        Committing further gross self-contradictions on this

point,         Anderson   forgets   his   own   prior   acknowledgement   of   my

presidency of SJM even within the space of the same footnote!

respectfully direct the Court's attention to page 15 of Anderson's

opposing Memorandum of Law.            In a footnote that begins on page 15

and continues to the next page, Anderson admits that when he sued

to collect his fee he alleged my "simultaneous presidency of both

the NCC and SJMI", thereby conceding that he knew about it all

along.         Indeed, nowhere in his complaint does Anderson claim that

he was unaware at the June 18th meeting that I was SJM's president.

Yet,     in     the   following     footnote,   he   accuses   Mr.   Ferrara   of

committing a typographical error in the paragraph of my Verified

Answer which          states that I retained Anderson in my "corporate

capacity as President of Servants of Jesus and Mary, Inc." In other

words, while Anderson acknowledges my presidency of SJM in his own

verified complaint, he asserts Mr. Ferrara must have been mistaken

in reciting the same fact!

       19.       At any rate, there can obviously be no question that

Anderson knew he had been retained by SJM when he finally wrote to

Judge McKenna on Aug. 6th--45 days after he had received $10,000 in

NCC checks on behalf of SJM--to create the false impression that he

had just been retained to represent SJM and the other Reproducta

defendants:

       I have been retained to represent the defendants (Father
       Gruner, SJM and IFRC) in the above-captioned action ...
       I am now working with the defendants to develop and
       document the facts pertinent to the motion to vacate the

                                          9
              Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 11 of 24
       OL1.600lAWS
i+1




              default judgment.

              20. Nowhere in Anderson's letter to Judge McKenna is there the

      slightest reference to NCC or the $10,000.00 in payments NCC had

      advanced on behalf of the Reproducta defendants.                       To the contrary,

      in   the      same   letter    (page      2) Anderson      relies      on   the "limited

      resources" of me, SJM and IFRC in asking the Court for more time to,

      reconstruct the file the defendants could not afford to retrieve

      from Mr. Sommer, who was claiming a "lien" for his $5,0a0.00 fee.

      NCC is not even mentioned in the "cc:" list at the end of that

      letter, but SJM very definitely is:

                                    cc:   Morris Relson, Esq., Darby &.Darby
                                          Fr. Nicholas Gruner
                                          The International Fatima Rosary Crusade
                                          Servants of Jesus and Mary. Inc.

              21.    I respectfully ask the court to note how in his plea to

      Judge McKenna for the Court's indulgence because of SJM' s and my

      own limited resources, Anderson makes no mention of having received

      from NCC checks totalling $10,000.00. Why? Because Anderson knew

      those    checks      had   been     issued on     behalf    of   SJM    and   the   other

      Reproducta       defendants,        and    that   NCC, was       not    his   client   in

      Reproducta. In other words, when it suited Anderson's purpose of

      delay he acknowledged the limited resources of his client, SJM, but

      now proposes to tell a different judge of the same court. that SJM's

      separate legal existence was irrelevant because NCC was his "real"

      client all along.          But that's not what he told the Court or his

      adversary in the Reproducta case!

            22.       As if all of this weren't enough to put the lie to

      Anderson's sham argument about who his corporate client was in

                                                   10
        Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 12 of 24

 1,1.1,6001/vs




Reproducta, there is his own sworn statement to the Court in his

Declaration of September 11, 1992:

        I am counsel to defendants Father Nicholas Gruner, The
        International Fatima Rosary Crusade (IFRC) and Servants
        of Jesus and Mary, Inc. ("Servants")

        23. Also, it must be noted that Anderson's own bills for

Reproducta         are      referenced        not to    NCC,    but to Father       Nicholas

Gruner,          SJM   and    IFRC—although          "nominally"    (to    use    Anderson's

favorite word) addressed to NCC.                      Anderson amusingly professes to

be confused about my "switching hats" as President of the two

corporations (ADec.Feb.28,par.29); but as someone who claims to be

an    expert           in    corporate        finance    (ADep.7-7)        and    "corporate

restructuring" as well as litigation, I find it hard to believe

that Anderson has never encountered a corporate officer who holds

titles and sits on the boards of affiliated corporations.

                              SJM was Anderson's Client
                        Even in the "Alleged Corporate Work"

        24.       Furthermore, not even Anderson
                                               ' s so-called "corporate

work"      is     properly       chargeable      to     NCC    because    Anderson      cannot

practice law in Canada. I assume Mr. Andrson would prudently agree

that he did not' render legal advice about "restructuring" to a

Canadian         corporation       without a         license to    practice in          Canada.

Indeed,          the   $4,000     he    was    paid    for    everything    he    did   beyond

Reproducta has been properly allocated by journal entry to what he

must agree was the only client he was "competent" to represent in

the so-called "corporate matters": SJM, the New York component of

the    apostolate           as   well   as     his    only    validly    served    client in

Reproducta. In summary, SJM was Anderson's only corporate client.

                                                 11
      Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 13 of 24

ZL1.6001Nrs




 All NCC ever did was process checks and provide administrative

 support on     behalf of Anderson's actual clients: SJM, IFRC and

 myself.

                   Anderson Relies On His Own Failure
                 To Provide A Written Retainer Agreement

        25.   Whatever confusion Anderson has managed to create about

 his representation of SJM in Reproducta results entirely from his

failure to send the written retainer agreement he promised.                        Had

Anderson provided the promised retainer agreement, I certainly

would have scrutinized it not only for the maximum fee commitment

 but also for the proper identity of the clients, although I do not

deny that      NCC   did   process      payment   on   behalf    of   SJM   with   an

appropriate journal entry later on for administrative convenience.

Now, Anderson tries to take advantage of the ambiguity in the

attorney-client relationship he created by breaking his promise to

put our fee agreement in writing.

        26.   To add insult to injury, Anderson specifically cites the

lack of a retainer agreement as "evidence" that his client was

really NCC, stating that "there were :.no memorializations of any

discussions       had      at     the     June    18,     1992        [meeting]..."

(ADec.Feb.28,par.28).           Of course there were no "memorializations"

of the agreement: Anderson saw to that.

        27.   In short, Anderson's claim that he never understood he

 had been retained by SJM in Reproducta is a brazen contradiction of

 his prior sworn statements and representations to me, to SJM and to

the Court, and a shameless attempt to take advantage of his own

failure to do what he promised.

                                          12
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 14 of 24

CL I.600VIrs




                       Anderson's Claim That NCC And SJM
                            Have Identical Interests

       28.     Throughout        his   Feb.     28th    Declaration     and   March   3rd

memorandum       of    law, Anderson          argues    that   I and/or    NCC    totally

"dominate"and          control SJM to the point that SJM really had no

separate interest or involvement in the Reproducta litigation,

making NCC the "real" client. I respectfully ask the Court to note

that aside from Anderson's journalistic descriptions of me as a

"mastermind" and so forth in his papers, he has not provided a

single fact to           prove     that   I    "dominate"      corporate   finances   or

disregard corporate formalities--not one solitary fact.

       29.     Regarding the so-called "identity of interest" between

myself, NCC and SJM, Anderson contradicts himself by arguing that

NCC   was      the    actual   creator    and       publisher    of the    "infringing"

publications containing the picture of Our Lady which Reproducta

falsely claimed to own (ADec.Feb.28,par.3). Assuming this is true,

then NCC and SJM obviously had very different interests in the

case,     a    point    I   made   during      our     June   18th   meeting.    Anderson

certainly did not take the position during Reproducta that NCC and

               O that SJM had no separate defenses apart from NCC.
SJM were one, s'

In fact, he argued to the contrary: that NCC was the responsible

party, not SJM. If Anderson recognized the distinction between the

two corporations and their defenses during Reproducta, it is only

fair that he recognize it now.

       30.     Then there are these facts which Anderson consistantly

ignores: that SJM was incorporated in New York State in 1987; that

NCC was incorporated in Canada in 1974; that NCC and SJM have

                                               13
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 15 of 24

1;11.6001/VS




separate boards of Directors which do not completely overlap (David

Lamica, Coralie Graham, Ellen Montgomery and David Skelton serve

only     one   of   the   two   corporations);    that     each   has    its    own

headquarters, staff, payroll' and bank account; that each has its

own    corporate     charter    and   purpose   clause;    and    that   each    is

subjected to a separate audit by major accounting firms in order to

maintain the accounting integrity of each corporation, despite the

flow of funds between them and their interrelationship in the work

of the apostolate. Where, then, is "the              dominance" of        SJM    by

me/NCC? Again, Anderson offers nothing but adjectives in his papers

and no hard facts. All NCC does is provide administrative support

to, and receive revenue from, SJM. What Anderson calls "dominance"

is a typical corporate relationship which should hardly confuse a

lawyer who claims to be a specialist in corporate finance.

       31.     Anderson's argument that SJM is merely a puppet with no

viable existence as a legal entity is just as frivolous as his

argument that SJM was not "really" his client. NCC and SJM not only

have separate existences, they also had separate positions and

separate defensps to take in the Reproducta               case just as they do

in this case.       Anderson recognized the distinction then; he should

be compelled to recognize it now.

                         Anderson's Claim That SJM
                       Never "Actively Participated"
                           In The Reproducta Case


   '  Although NCC administers all major apostolate-promotion
expenses for SJM, SJM retains sufficient U.S. donations to handle
its own payroll and office expenses. (See affidavit of David
Lamica, Vice-president of SJM, who is not an officer or director of
NCC)

                                        14
      Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 16 of 24

SLI.600V1rS




        32.   Continuing to ignore every inconvenient fact, Anderson

claims SJM is not "indispensable" to this case because it did not

actively participate in        its own defense in Reproducta. In the

first place, as President of SJM, I myself participated actively in

the case. Not only did I obviously supply an important affidavit,

but, as Anderson concedes in his November 30th letter demanding

payment of his three day-old partial bill, I reviewed and approved

every final document and received periodic reports from him and

from John Kladde, Esq., who was an employee of SJM, hired by me as

President of SJM.

       33.    Furthermore, Anderson's own prior sworn statement to this

Court    demolishes    his   whole   pretense   on   this   point.   In    his

Declaration of September 11, 1992, referred to earlier (Exhibit H)

Anderson admits under oath all the following facts which contradict

his position today.

      - That he was counsel in the Reproducta case to SJM, with
      no mention of NCC

      - That John Kladde, Esq., was an employee of SJM, not NCC

      - That Mr. Kladde, an SJM employee, did "detailed
      research pt the United States copyright office" and
      conducted interviews with key witnesses to establish
      doubt about Reproducta's claims even before Anderson had
      been retained.

      - That Mr. Kladde made purchases on behalf of SJM of
      various reproductions tending to show that Reproducta had
      no rights in the picture of Our Lady at issue.

      - That David Lamica, SJM' s vice-president, offered an
      affidavit establishing SJM's limited role in the
      "infringement" that never was.

      - That Father Michael Jarecki, a Director and then
      Treasurer of SJM, offered an affidavit establishing
      Reproducta's copyright pirating activities, which he

                                     15
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 17 of 24

9L 6001Nrs




       discovered through field investigation on behalf of SJM
       before Anderson was retained.

       34.     As Anderson's own prior sworn statement makes clear, John

Kladde's work for SJM alone was "active" defense. of Reproducta.

Recognizing this, Anderson now tries to claim that Mr. Kladde was

only a "nominal" employee of SJM, but was "really" the employee of

NCC--just the way NCC was "really" the client, and I             was "really"

acting for NCC when I met with him on June 18th. Seaching for

still more specious accusations with which to prejudice the Court,

Anderson suggests that I circumvented Canadian immigration laws

because Kladde did so much of his work from NCC offices, where he

was required to be only because that is where the records were

centralized      and where I was most available for conferences to

answer factual questions.

       35.     What Mr. Anderson doesn't tell the court in fact is this

"nominal" employee of NCC was hired by SJM at the principal offices

of SJM in Constable N.Y. on May 22, 1992 following an interview by

myself, President of SJM and David Lamica, SJM's Vice-President and

Chief Operations Manager. Mr. Kladde was anything but a nominal

employee hired      by me on   a whim as Mr. Anderson falsely asserts in

an effort to pretend that SJM did nothing in Reproducta.

       36.     Here again, Anderson trips over his own prior writings

and statements.        I attach as (Exhibit I), Mr. Anderson's letter of

June 25, 1992 to my attention and that of Mr. Kladde. The court

will    note    that   in   the   "Re:"   of   that   letter,   Mr.   Anderson

distinguishes Mr. Kladde as an employee of SJM. The June 25th

letter is interesting for another reason: It accompanies the draft

                                      16
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 18 of 24

LL I.6001J rs




of the June 26th letter which Mr. Anderson directed us to send to

Judge McKenna on NCC letterhead so that he could pretend he hadn't

yet been retained and paid $10,000.00.                I also attach (Exhibit J)

a copy of an envelope from The Library of Congress                    to Mr. Kladde's

place of employment: Servants of Jesus and Mary, Inc. in Constable,

N.Y.

        37.     Anderson's own sworn summary of the extensive work done

by SJM employees, officers and directors in exposing Reproducta's

groundless          claims   without. his     involvement utterly        refutes     his

frivolous claim that SJM did not actively participate in its own

defense,        a   claim    he   certainly   did   not   make   to    the   Court   in

Reproducta!

        38.     Ironically, Anderson accuses Father Michael Jarecki, a

good and holy priest, of being willing "to adopt and support any

position perceived to be advantageous to the NCC." (ADec.Feb.28,

par. 35) I respectfully state to the Court that it is Anderson who

is   willing to        adopt and     support any     position perceived to           be

advantageous to himself.

                      Anderson Raises The TRO Issue--Again

        39.     At this point in the case it seems that Anderson has

abandoned any attempt to defend the particulars of his outrageous

bill.      Instead, he wants to continue to argue about how much of an

emergency he caused in April 1993 when he seized $125,000.00 in

funds from NCC without notice, after checks on those funds had

already been issued to past due creditors. Although Anderson's Feb.

28th declaration is supposed to be in opposition to defendants'


                                            17
          Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 19 of 24

.   8L1600wrs




    motion to dismiss, he somehow finds a way to insert at paragraphs

    36-39, with accompanying footnotes, another elaborate showcasing of

    wandering footnote 4 from Audrey Roos's affidavit of January 27,

    1994, accusing me of making up the whole crisis in order to swindle

    Mr. Anderson of his reasonable fee.

          40.    In our prior affidavits Coralie Graham and I have already

    documented     abundantly   the    catastrophe     Mr.     Anderson   caused    by

    seizing that account. We have already detailed the bounced checks,

    the layoffs, the cancelled projects, the inability to go to press

    on The Fatima Crusader, the double duty required of remaining staff

    members, the emergency telephone conferences with board members,

    the frantic monitoring of the total of $94,000 in which had already

    bounced or were about to bounce, the worry about not making payroll

    due   on May   7th,   and   all the other        worries    and   problems that

    Anderson's legal tactics caused.           (FG, Apr. 29, pars. 43-56; Mar.

    2, par. 107 (b), (c); CG, Mar. 2, pars. 88-100] I also refer the

    Court to the reply ,affidavit of C. Graham being filed with this

    affidavit providing still more particulars on the TRO emergency.

          41.   In footnote 32 of his Feb. 28th Declaration, Mr. Anderson

    inaccurately summarizes my April 29, 1993 affidavit opposing the

    TRO and stating my concerns on that date about what had happened

    and what would happen if we did not unfreeze NCC's funds within the

    next week to ten      days. Rather than belaboring this issue any

    further, I respectfully      ask the Court to reread pars. 46-56 of my

    April   29th    affidavit    and   see     for   itself     how   Anderson     has

    deceptively misrepresented my concerns at the time by omitting


                                          18
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 20 of 24

6L1.600Wrs




crucial verb tenses and carefully cropping his selected quotes to

caricature what I said. Every one of the concerns Anderson quotes

out of context in his footnote 32 was real and present, or likely

to occur, when I signed my April 29, 1993 affidavit, and I stand by

every one of them.2

       42.    As a result of the TRO and the two extra weeks of work

that were lost due to the emergency legal work, emergency banking

and accounting work and other emergency conditions created by the

TRO, the Crusader was published two weeks later than scheduled and

due    to    the   uncertainty     created      by   the   TRO   emergency   we    only

published 250,000 copies of that Crusader magazine. This was the

lowest we published of the Crusader since 1984, 9 years prior to

the    emergency.     We   have   had   no   similar emergency in the             whole

history of the Apostolate. This would not have happened had not the

TRO crippled us to the extent it did.

       43. The Court should also note the clever use of verb tenses

in the paragraph of Audrey's January 27th affidavit quoted at page

30 of Anderson's Feb.28th Declaration: Here Audrey seems to say

that    NCC's      emergency      appeal     "proved       to    be   extraordinarily

effective" (a lie in itself) before May 4, 1993; but later in the

same paragraph        she cautiously concedes that by May 4th funds had

only begun to arrive in response to that appeal. Audrey hedges on

her verb tenses because she knows very well that there had been

almost no response to the appeal as of May 4th, and that when Mr.

     2If anything, my concern about bouncing checks was understated
in my April 29, 1993 affidavit, since more than $31,000 in checks
bounced, not the $26,000 I had projected in paragraph 45(e).

                                           19
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 21 of 24

091.600tAws




Ferrara and I went to the Court in White Plains that day to oppose

the TRO NCC was         still in the midst of the unprecedented emergency

Anderson had caused. On May 4th I had no way of knowing that the

appeal would help us.          And that is why on May 4th the apostolate,

including the Board of SJM,              agreed to pay Anderson a premium of

$25,000.00 to get NCC's funds unfrozen and grant him a $100,000.00

mortgage on SJM's headquarters' building—the same building Anderson

ignores when he absurdly claims that SJM has no separate existence

apart from NCC, and that SJM was never "really" his client.

       44. Furthermore, and for the last time,the emergency appeal

Anderson forced us to conduct was not the windfall Audrey falsely

claims,       and   actually   hurt our     donor     base.   That   appeal   only

replaced funds the apostolate would otherwise have raised in the

ordinary course of its activities.              The apostolate's total income

for the 1993 was actually some $200,000.00 lower than the previous

year, probably because the "Anderson appeal" hurt donor confidence.

(See   affidavits       of; Coralie   Graham    and    Elizabeth   Holdsworth   in

opposition to Anderson's motion for partial summary judgement.

       45. A close reading of Audrey's vaguely worded accusations

shows that all she really says is that sometime after May 4th the

"dire consequences" I reasonably feared did not occur. But after

May 4th most of those consequences were averted only because the

funds were unfrozen, not because of the emergency appeal.                And, of

course, Audrey conceals from the Court the fact that even before

May 4th over $31,000.00 in checks had bounced (which she laughably

describes      as   a   "few   checks"    and   a   "temporary   inconvenience")


                                          20
       Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 22 of 24
1.81,6001/VS




layoffs had occurred and we had suffered the other consequences

which could not be helped until the funds were unfrozen on May 7th.

Audrey's allegations about the TRO emergency have the same quality

as the rest of her Anderson-produced affidavit: when the words are

examined very closely, one finds only vague suggestions and no hard

facts.

       46.      In    summary,     if    Mr.    Anderson    does   not   think   the

apostolate's survival was threatened by his sudden seizure of NCC's

entire bank account at a time when we were already $282,000.00

behind to our creditors, or by the bouncing of more than $31,000.00

in checks with another $63,000.00 about to bounce, then he knows

even less about nonprofit Catholic apostolates than I thought he

did.     For seventeen years this apostolate has been engaged in a

constant struggle for survival, yet we had always survived before

and managed to• pay our creditors through constant work and prayer.

But until the TRO emergency, we had never encountered a predator

like Mr. Anderson, who waited exactly ninety days from the date of

his final bill to seize NCC's bank account in order to collect a

fee which was an outrageous breach of every                promise he made to us.

       47.      Anderson speaks of the "Gruner/Ferrara" hyperbole about

the emergency he caused, and ominously quotes Rule 11. If Mr.

Anderson wants to talk about hyperbole and Rule 11 he should now

present        to    the   Court   the   specific   facts    and   the   reasonable

investigation on which he based the following, false, reckless and

scandalous claims in his various pleadings and affidavits:

       - That I exert "virtually absolute" and "arbitrary"
       dominance over two corporations which have separate

                                           21
          Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 23 of 24

•   Z81.600V1rS




          boards of directors and are annually audited by
          nationally recognized accountants, the first auditor
          being   the   current  Auditor  General  of  Canada.
          (ADec.Apr.16,1993,par.6)3

        -That the distinctions between NCC and SJM, two entirely
        different corporations in different countries, are
        'nominal" (Id.par.58)

          - That the distinctions between my personal finances and
          those of NCC and SJM are "illusory at best"--at best!
          (Id.par.58)

          - That I consider myself "above the rules which guide the
          conduct of lesser men". (Id.par.6)

          - That I am a "dominant figure" that would shift
          charitable contributions "at will" to foreign countries
          to evade payment of Anderson's bill. (Id.par.10)

          - That I have a pattern of cheating suppliers by forcing
          them to compromise after I use them to resolve crises.
          (AR.Jan.27,1994,par.25-34)

          - That I customarily "duck" my obligations whenever I
          find them distasteful. (ADec.Apr.16,1993,par.7)

          - That I avoided Anderson's bill in order to indulge in
          "empire building impulses". (Id.par.66)

          . and so on, and so forth, ad nauseum.

           48.     I respectfully ask the Court to consider whether Mr.

    Anderson has ever offered a single objective fact to prove any of

    these frivolous allegations beyond my completely justified dispute

    with him over his breach of promise and fraudulently excessive

    bill,    a    situation   I   have   never   encountered   with   any   of   the

    reputable lawyers and accountants I have dealt with over the years.

    Mr. Anderson should stop rattling his Rule 11 sabre before he hurts

    himself. It is time for him to start confronting the real issues of


         3NCC has been audited annually since 1979,               SJM   has      been
    audited since its incorporation in 1987.

                                           22
          Case 1:18-cv-00731-JJM Document 100-9 Filed 02/24/21 Page 24 of 24
    £81.600vsirs




   this case. He should also be admonished not to presume upon the

   Court's judgment the way he does at page 17 of his March 3rd legal

   memorandum:

         Thus, there is little doubt that any judgement against
         the defendants herein will be satisfied from the assets
         of Defendant NCC once this Court requires Father Gruner
         to honor his obligations to Plaintiff.

          49.      That sentence     is all too typical of the high-handed,

   arrogant approach Mr. Anderson has taken throughout this.'matter. I

   respectfully suggest that the Court instruct Mr. Anderson to cease

   his diversionary tactics and face the jury--either in state court,

   where this case should have been filed in the first place; or, if

   the Court does not grant our motion to dismiss, then in this Court,

   where I expect the unjust result            Mr.   Anderson presumes   to dictate

   to the Court will not occur.



  SWORN BEFORE ME
  at the Town of Fort Erie
  in the Regional Municipality
  of Niagara
  this 15th day of March A.D. 1994.)                       1/2-tiv--4




/ataxy Public, Province                      rio
            M-1/147/4-t.ArilVtik;11/1c^,x4,/-!2,
                       011-4-t1
                   ei6i7                   11-ohd.




                                             2 2,
